Citation Nr: 1128781	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-38 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for lumbar spine strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from July 2000 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  By way of the May 2007 decision, the RO continued the Veteran's 10 percent disability rating for lumbar spine strain. 

The Board notes that a December 2005 rating decision granted the Veteran service connection for major depressive disorder with an initial rating of 30 percent effective April 15, 2005, and increased the Veteran's lumbar spine strain to 10 percent disabling effective April 15, 2005.  In July 2006 the Veteran filed a notice of disagreement (NOD) on the effective date for the grant of service connection for major depressive disorder and for her 10 percent disability rating for her lumbar spine strain.  The RO then issued a Statement of the Case (SOC) in April 2007 and the Veteran submitted a VA Form 9 Substantive Appeal in December 2007.  For an appeal to be timely, a claimant must file a NOD within a year after mailing of the notice of the adverse action; and to timely perfect an appeal the claimant must submit a substantive appeal within 60 days after being sent a statement of the case, or within the remainder of the 1-year period which follows the RO's notice to him/her of the adverse decision, whichever period ends later.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302.  Without a timely substantive appeal on the unfavorable determination by the agency of original jurisdiction, the Board has no jurisdiction to consider the merits of an appeal of such determination.  38 U.S.C.A. §§ 7105(c), 7108.  Therefore, the issues of earlier effective dates prior to April 15, 2005, for the grant of service connection for major depressive disorder and for the grant of an increased rating of 10 percent for lumbar spine strain are not before the Board.  In addition, the Board notes that a June 2008 RO rating decision found that there was no clear and unmistakable error in the grant of service connection for major depressive disorder effective April 14, 2005, and that no revision is warranted in the effective date for the grant of service connection for her lumbar spine disability; the Veteran did not appeal and those issues are not before the Board. 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's lumbar lumbar spine strain is manifested by pain and limited forward flexion of the thoracolumbar spine to 60 degrees with pain at 60 degrees.  There is no evidence that the Veteran has ankylosis of the thoracolumbar spine or compensable neurological symptoms secondary to her lumbar spine disability.


CONCLUSION OF LAW

Since February 2, 2007, the criteria for an increased rating of 20 percent, but not higher, for lumbar spine strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by a correspondence in March 2007.  This letter detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the September 2007 Statement of the Case (SOC) and a June 2008 letter.  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the March 2007 letter.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran a VA examination in March 2007.  The Board finds that this examination is adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Board notes that in May 2011 the Veteran's representative asserted that the Veteran should be scheduled for a new VA examination because the Veteran's symptoms have increased in severity since the March 2007 VA examination; the Board finds that a new VA examination is not warranted since there is no evidence that the Veteran's symptoms have increased in severity and because of the favorable decision herein below.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of her right to a hearing before the RO and/or before the Board, but she waived that right.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

A December 2005 rating decision increased the Veteran's service-connected lumbar spine strain to a 10 percent disability rating effective April 15, 2005, the date of the Veteran's claim for an increased rating.  The May 2007 rating decision denied the Veteran an increased rating in excess of 10 percent for her lumbar spine strain.  The Board notes that the General Rating Formula for Diseases and Injuries of the Spine underwent three revisions; with the newest rating criteria effective September 26, 2003.  Since the Veteran filed her claim for an increased rating on February 2, 2007, only the newest rating criteria is applicable. 

Under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The Diagnostic Code that is applicable to the Veteran's claim is 5237 (lumbar spine disability). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Also, under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

After a careful review of the Veteran's claims file the Board finds that the by granting the Veteran the benefit of the doubt the Veteran's lumbar spine strain warrants an increased rating of 20 percent but not higher.  The Board finds that the Veteran's lumbar spine strain more closely approximates the criteria for a 20 percent disability rating since the Veteran's forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; as discussed herein below, the Veteran's range of motion for forward flexion is to 60 degrees.  However, the Board finds that the Veteran does not warrant an increased rating in excess of 20 percent because there is no evidence that her lumbar spine strain is manifested by evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

At the Veteran's March 2007 VA examination it was noted that the Veteran had constant low back pain that waxed and waned in intensity and that her pain was worse with weight bearing activities.  It was also noted that she had morning stiffness and that she had flare-ups four to five times a week and they lasted for a whole day; her flare-ups occurred when she picked up her 35 pound daughter and she walked around the grocery store.  During her flare-ups she could not drive or interact with her child.  The Veteran's range of motion for forward flexion was to 90 degrees; however, after repetition it was to 60 degrees with pain at 60 degrees.  In addition the Veteran's range of motion for extension was to 10 degrees, unchanged with repetition; range of motion for left lateral flexion was from 0 degrees to 30 degrees, unchanged with repetition; range of motion for right lateral flexion was from 0 degrees to 30 degrees, unchanged with repetition; range of motion for left lateral rotation was from 0 degrees to 30 degrees, unchanged with repetition; and for right lateral rotation it was from 0 degrees to 30 degrees, unchanged with repetition.  It was noted that during flare-ups or after repetitive use the Veteran was additionally limited by pain but there was no evidence of fatigue, weakness, or lack of endurance.  There was no evidence of guarding, spasm, spine abnormality, postural abnormality, fixed deformity, or abnormality of musculature of the back.  The VA examiner stated that the Veteran had mild to moderate subjective functional limitations with flare-ups.  

Therefore, the Board finds that since the Veteran's range of motion for forward flexion after repetitive use is to 60 degrees and therefore, most closely approximates an increased rating of 20 percent.  However, there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

In addition, the Board has considered that the Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Here, the Veteran's VA examination revealed some complaints of radiation and bladder impairment.  However, after a careful review of the medical evidence, the Board finds that the preponderance of the evidence is against a separate rating for neurological symptoms associated with the lumbar spine strain.  First, the Board notes that at the VA examination it was noted that the Veteran had pain that radiated into her buttocks; however, the Board finds that this is not a compensable neurological symptom nor is there a neurological diagnosis accompanying this pain.  In addition, the only bladder impairment was noted to be complaints of alternative constipation and loose stools that began after her pregnancy in 2003; there is no evidence that any impairment is related to her service-connected lumbar spine disability.  Therefore, the Board finds that there is no medical evidence to support any assertions that the Veteran has a neurological condition or bladder dysfunction that is secondary to her lumbar spine strain.  Accordingly, separate ratings are not warranted. 

The Board notes that VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  See DeLuca, supra.  The Veteran's VA examination revealed that she had pain after repetitive motion and that resulting decreased range of motion is what granted the Veteran the increased rating of 20 percent.  The Board finds that there is no evidence of additional discomfort, fatigability, incoordination, and weakness that resulted in a higher limitation of motion.  The Board finds that the currently assigned 20 percent rating for the lumbar spine strain already contemplates any pain on limitation of motion and does not warrant an additional rating under DeLuca.   

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  At the Veteran's March 2007 VA examination she reported that she did not work because she was in school full time and that she did miss school sometimes.  However, the Board notes that the Veteran did not state how often she missed school and in addition, it was noted at the March 2007 VA examination that the Veteran did not have any incapacitating episodes in the past 12 months.   The Board finds that there is no evidence that she has marked interference with employment or frequent periods of hospitalization which would render impractical the application of the regular rating schedule; the criteria for extraschedular rating does not apply.  

In sum, the Board finds that by granting the Veteran the benefit of the doubt an increased rating of 20 percent is warranted since after repetitive use her range of motion for forward flexion was limited to 60 degrees.  The Board finds that an increased rating in excess of 20 percent is not warranted since her disability is not manifested by limitation of forward flexion to 30 degrees or less and there is no sign of ankylosis.  Likewise, there is no medical evidence on file showing that the Veteran has a compensable neurological or bladder condition secondary to her lumbar spine strain.  Therefore, since February 2, 2007, the date of the Veteran's claim for an increased rating, an increased rating of 20 percent, but not higher, is warranted. 


ORDER

Since February 2, 2007, an increased rating of 20 percent for lumbar spine strain is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


